     Case 2:20-cv-01652-AB-JEM Document 1 Filed 02/20/20 Page 1 of 13 Page ID #:1



 1   George J. Vogrin, Esq. (CSB #264342)
     gvogrin@vogrinfrimet.com
 2   Craig G. Kline, Esq. (CSB # 086252)
     ckline@vogrinfrimet.com
 3   VOGRIN & FRIMET, LLP
     9465 Wilshire Blvd, Suite 300
 4   Beverly Hills, California 90210
     Phone: (212) 513-1075
 5   Fax: (212) 409-8338

 6   Attorneys for Plaintiff,
     Ironshore Specialty Insurance Company Individually
 7   and as Assignee of H&R Construction Surfacing, Inc.

 8                               UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11   IRONSHORE SPECIALTY INSURANCE                  )   Case No.: 2:20-cv-01652
     COMPANY INDIVIDUALLY AND AS                    )
12   ASSIGNEE OF H&R CONSTRUCTION                   )   COMPLAINT FOR DAMAGES &
     SURFACING, INC.,                               )   DECLARATORY RELIEF:
13                                                  )
                              Plaintiff,            )   1. DUTY TO DEFEND/INDEMNIFY – AS
14                                                  )   TO PNR
                                                    )   2. DUTY TO DEFEND/INDEMNIFY – AS
15                                                  )   TO AVOCA, COLEMAN,
                 v.                                 )   CONTRACTORS AND
16                                                  )   SUBCONTRACTORS
                                                    )   3. EQUITABLE CONTRIBUTION
17                                                  )   4. BREACH OF CONTRACT -
     EVEREST INDEMNITY INSURANCE                    )   ASSIGNEE OF H&R CONSTRUCTION
18   COMPANY,                                       )   AND SURFACING, INC.’S RIGHTS
                                                    )   AGAINST EVEREST
19                                                  )   5. CALIFORNIA INSURANCE CODE
                             Defendant.             )   §11580 ACTION
20                                                  )
                                                    )
21                                                  )   [JURY TRIAL REQUESTED]
                                                    )
22                                                  )
23          Plaintiff, Ironshore Specialty Insurance Company Individually and as Assignee of H&R
24   Construction Surfacing, Inc. (“Ironshore”), alleges and avers the following for its complaint
25   against Defendant, Everest Indemnity Insurance Company (“Everest”), as follows:
26                                    JURISDICTION AND VENUE
27          1.        This Court has jurisdiction under 28 U.S.C. § 1332 because there is complete
28   diversity of citizenship and more than $75,000 is in controversy.

                                COMPLAINT FOR DAMAGES & DECLARATORY RELIEF
                                            CASE NO.: 2:20-cv-01652
                                                 Page 1 of 13
     Case 2:20-cv-01652-AB-JEM Document 1 Filed 02/20/20 Page 2 of 13 Page ID #:2



 1           2.       This Court has personal jurisdiction over Everest by virtue of Everest’s regular

 2   and continuous transaction of business within the State of California and within this

 3   jurisdictional district. In addition, the underlying activities that give rise to the action occurred

 4   within this judicial district.

 5           3.       Venue is proper in this jurisdictional district and division pursuant to 28 U.S.C. §

 6   1391 (b)(2) as a substantial part of the events or omissions giving rise to the action occurred in

 7   this judicial district.

 8                                                PARTIES

 9           4.       Ironshore Specialty Insurance Company, a foreign corporation or other business

10   entity eligible to do business in the State of New York and actually doing business in the State

11   of New York, with its principal place of business located at 75 Federal Street, 5th Floor, Boston,

12   MA 02110 (“Ironshore”) is a citizen of Massachusetts within the meaning of 28 U.S.C. §

13   1332(c)(1).

14           5.       Everest Indemnity Insurance Company, a corporation with its Home Office

15   located at 477 Martinsville Road P.O. Box 830, Liberty Corner, NJ 07938 (“Everest”) is a

16   citizen of New Jersey within the meaning of 28 U.S.C. § 1332(c)(1).

17                                              OVERVIEW

18           6.       This is an action for declaratory relief pursuant to 28 U.S.C. § 2201 seeking a

19   declaration of the parties’ rights, duties and obligations in connection with contractual

20   obligations owed by Everest to Pacific Northstar Reeves, LLC (“PNR”), Avoca USA, Inc.

21   (“Avoca”) and any other insureds (including the subcontractors).

22           7.       This also is an equitable contribution action against Everest to recover defense

23   costs and indemnity Ironshore paid in connection with a claim against PNR and Avoca, mutual

24   insureds of Ironshore and Everest. Equitable principles dictate that Everest should have

25   contributed at least 50% of the total costs of PNR and Avoca’s defense and indemnity. Despite

26   its obligation to do so, Everest unjustifiably refused to contribute anything towards the $200,000

27   total paid to settle the underlying action on behalf of PNR and Avoca. Ironshore, in order to

28   protect its interests and the interests of the insurers’ mutual insured, provided PNR and Avoca

                                 COMPLAINT FOR DAMAGES & DECLARATORY RELIEF
                                             CASE NO.: 2:20-cv-01652
                                                  Page 2 of 13
     Case 2:20-cv-01652-AB-JEM Document 1 Filed 02/20/20 Page 3 of 13 Page ID #:3



 1   with a defense at a cost of $1,200,000 and expended $200,000 to settle the underlying action on

 2   behalf of PNR and Avoca. Accordingly, Ironshore is entitled to equitable contribution from

 3   Everest in an amount in excess of $1,400,000 including costs, interest and attorneys fees.

 4          8.      Further, Ironshore is both Judgment Creditor and Assignee of Rights against

 5   Everest Based on a Judgment obtained and an explicit assignment of rights from H&R

 6   Construction Surfacing, Inc. (“H&R”) and is entitled to a further judgment of $1,236,720.98

 7   including costs, interest and attorneys fees.

 8                                     FACTUAL ALLEGATIONS

 9          9.      As described more fully below the genesis of this dispute is a project known as

10   Maison Reeves located in Beverly Hills, California. PNR was the developer of this luxury

11   condominium community (hereinafter referred to as “the Project”) located at 261 Reeves Drive

12   in the City of Beverly Hills, County of Los Angeles, State of California. Attached hereto as

13   Exhibit “A” is a true and accurate copy of Thomas Henry Coleman’s Declaration dated March

14   22, 2012, filed in Case No. BC 388637 in Superior Court of California, Los Angeles County –

15   Central District. Attached hereto as Exhibit “B” is a true and accurate copy of the Complaint

16   for Damages dated September 26, 2014, filed in Case No. BC 558992 in Superior Court of

17   California, Los Angeles County. Attached hereto as Exhibit “C” is a true and accurate copy of

18   the First Amended Complaint for Damages dated March 4, 2016, filed in Case No. BC 610856

19   in Superior Court of California, Los Angeles County. See Exhibit “A,” ¶ 3; Exhibit “B,” ¶ 1-7;

20   Exhibit “C,” ¶ 2 & 19).

21          10.     During the initial construction phase, the project was insured under Wrap Policy

22   No. 5000000372-031 issued by Everest. The original Everest policy period extended three

23   years from October 31, 2003 to October 31, 2006. Everest Wrap Policy insured to PNR covered

24   PNR, Avoca and Coleman and/or any contractors, subcontractors or other entities involved in

25   the subject project including H&R Construction Surfacing, Inc. The initial premium paid was

26   approximately $550,000. Attached hereto as Exhibit “D” is a true and accurate copy of Wrap

27   Policy No. 5000000372-031 issued by Everest.

28

                                COMPLAINT FOR DAMAGES & DECLARATORY RELIEF
                                            CASE NO.: 2:20-cv-01652
                                                 Page 3 of 13
     Case 2:20-cv-01652-AB-JEM Document 1 Filed 02/20/20 Page 4 of 13 Page ID #:4



 1           11.     On or about September 18, 2008, Thomas Henry Coleman (hereinafter referred

 2   to as “Coleman”) was appointed, pursuant to California Superior Court Case No. BC 388637,

 3   and served as Receiver for PNR, to oversee completion of the distressed project. Attached

 4   hereto as Exhibit “E” is a true and accurate copy of the Order dated September 18, 2008.

 5           12.     On information and belief, based upon Everest’s repudiation of its coverage, Mr.

 6   Coleman approached Ironshore to purchase additional “wrap” coverage. On or about August

 7   19, 2009, Ironshore issued Policy No. 01CC10905001 to Coleman for the Project (hereinafter

 8   “the Controlling Underlying Policy”). Policy No. 01CC10905001 is a wrap policy with an

 9   effective term of coverage of June 23, 2009 to June 23, 2010. The Named Insureds are Thomas

10   Henry Coleman, Receiver, Pacific Northstar Reeves, LLC (Developer), and Avoca USA

11   (General Contractor). Attached hereto as Exhibit “F” is a true and accurate copy of the

12   Evidence of Insurance for Policy No. 01CC10905001.

13           13.     On or about October 7, 2009, Ironshore issued policy No. 01CC10905002

14   (hereinafter “the Excess Policy”) to Coleman for the Project. Policy No. 01CC10905002 is an

15   excess policy with an effective term of coverage of June 23, 2009 to June 23, 2010. Attached

16   hereto as Exhibit “G” is a true and accurate copy of the Evidence of Insurance for Policy No.

17   01CC10905002.

18           14.     On or about September 29, 2011 Perry E. Rhoads of Robert Smylie & Associates

19   sent a tender letter to Everest with respect to the construction claim defects asserted by the

20   HOA. Attached hereto as Exhibit “H” is a true and accurate copy of the September 29, 2011

21   tender letter to Everest.

22           15.     On or about September 19, 2013, Attorney Brent M. Finch, Esq. of Finch Law,

23   representing the HOA, delivered to Attorney Peter Pritchard, Esq. of Robert Smylie and

24   Associates (hereinafter referred to as “Pritchard”), representing PNR and Coleman, a notice of a

25   claim asserted by the HOA against Coleman, Receiver for PNR, for alleged construction and/or

26   design defects at the Maison Reeves condominium community, the Project. Attached hereto as

27   Exhibit “I” is a true and accurate copy of the September 19, 2013 notice of claim letter.

28

                                 COMPLAINT FOR DAMAGES & DECLARATORY RELIEF
                                             CASE NO.: 2:20-cv-01652
                                                  Page 4 of 13
     Case 2:20-cv-01652-AB-JEM Document 1 Filed 02/20/20 Page 5 of 13 Page ID #:5



 1          16.        On or about October 1, 2013, Pritchard submitted a New Claim/Tender of

 2   Defense in the Maison Reeves Homeowners’ Association v. Thomas Henry Coleman, Receiver;

 3   Pacific Northstar Reeves, LLC et al. matter to Certus Claim Administration, LLC for alleged

 4   construction defect claims only and apparently only on behalf of Coleman and PNR. Attached

 5   hereto as Exhibit “J” is a true and accurate copy of the October 1, 2013 New Claim/Tender of

 6   Defense letter.

 7          17.        Pritchard provided Everest with an April 8, 2014 notice of claim followed by a

 8   May 29, 2014 correspondence concerning the claim against Coleman. Attached hereto as

 9   Exhibit “K” is a true and accurate copy of the April 8, 2014 notice of claim letter; attached

10   hereto as Exhibit “L” is a true and accurate copy of the May 29, 2014 letter regarding the claim

11   against Coleman.

12          18.        On or about September 26, 2014, the HOA filed a complaint in the Superior

13   Court of the State of California, County of Los Angeles Case No. BC 558992, captioned

14   Maison Reeves Homeowner’s Association vs. Pacific Northstar Property Group, LLC, et al.

15   (hereinafter “the Underlying Action”). The complaint alleges multiple construction defects,

16   which contributed to a wide array of water damages. The preliminary list of construction

17   standards’ violations includes issues with drainage-sumps, path of travel, structural slabs in

18   garage, podium deck waterproofing, garage wall waterproofing, balcony waterproofing, roofing,

19   rated doors, finishes, stucco screed, tile-exterior, paint and rated vents. Attached hereto as

20   Exhibit “M” is a true and accurate copy of the HOA Complaint in Case No BC 558992.

21          19.        On January 20, 2015, Everest responded to the tender made by Pritchard with a

22   denial letter stating, “Everest has no duty to defend or indemnify the insured in the Maison

23   Reeve HOA litigation, as there is no products-completed operations coverage during the policy

24   period.” Attached hereto as Exhibit “N” is a true and accurate copy of the January 20, 2015

25   letter response to the tender.

26          20.        H&R sent a letter of tender to Everest. Everest did not agree to provide a defense

27   or indemnity nor even meaningfully responded to the tender request.

28

                                 COMPLAINT FOR DAMAGES & DECLARATORY RELIEF
                                             CASE NO.: 2:20-cv-01652
                                                  Page 5 of 13
     Case 2:20-cv-01652-AB-JEM Document 1 Filed 02/20/20 Page 6 of 13 Page ID #:6



 1          21.        On April 3, 2015 because PNR is currently a suspended corporation, Ironshore

 2   filed a complaint in intervention in Case No BC 558992. Attached hereto as Exhibit “O” is a

 3   true and accurate copy of Ironshore’s Intervention Complaint filed in Case No BC 558992.

 4          22.        Despite repeated requests by Ironshore to do so, Everest did not contribute any

 5   amounts to PNR and Avoca’s defense in the Underlying Action, and Ironshore funded their

 6   entire defense.

 7          23.        On or about October 9, 2015 the HOA sent a letter to Ironshore demanding that

 8   Ironshore settle the matter with respect to the claims made under Controlling Underlying Policy

 9   No. 01CC10905001 and Excess Policy No. 01CC10905002. Attached hereto as Exhibit “P” is a

10   true and accurate copy of the tentative decision denying motion for appointment of entity for

11   insurance.

12          24.        On February 18, 2016, the HOA filed a separate action against the project

13   general contractor, Avoca USA, Inc. related to the same project and defects alleged against the

14   developer. Attached hereto as Exhibit “Q” is a true and accurate copy of the HOA’s Complaint

15   filed in the Superior Court of the State of California, County of Los Angeles in Case No. BC

16   610856.

17          25.        Prior to the trial in the HOA Underlying Litigation, the HOA agreed to settle

18   with and dismiss the action against PNR and Avoca in exchange for a payment by Ironshore of

19   $200,000. Considering all the facts and circumstances, including the potential exposure to PNR

20   and Avoca, the settlement of the Maison Reeve HOA action was reasonable. Attached hereto as

21   Exhibit “R” is a true and accurate copy of the Notice of Settlement of Entire Case filed in Case

22   No BC 558992. Attached hereto as Exhibit “S” is a true and accurate copy of the Notice of

23   Entry of Dismissal filed in Case No BC 558992.

24          26.        Notwithstanding its obligations under the Everest Policy and applicable law, and

25   despite Ironshore’s request that Everest contribute on an equitable basis, Everest refused to

26   contribute any amount to the $200,000 settlement.

27          27.        On or about November 17, 2017, as part of a Settlement Agreement between

28   H&R and Ironshore, H&R further agreed to assign to Ironshore any and all rights which H&R

                                 COMPLAINT FOR DAMAGES & DECLARATORY RELIEF
                                             CASE NO.: 2:20-cv-01652
                                                  Page 6 of 13
     Case 2:20-cv-01652-AB-JEM Document 1 Filed 02/20/20 Page 7 of 13 Page ID #:7



 1   may have against Everest arising out of the Underlying Action including, but not limited to, all

 2   claims arising out of or in any way related to H&R’s claim for coverage under the Everest

 3   policy and any and all claims, causes of action or damages flowing from Everest’s actions in

 4   relation to such claims, whether founded on contract or tort, to the fullest extent permitted by

 5   law. Attached hereto as Exhibit “T” is a true and accurate copy of the Settlement Agreement in

 6   the HOA v. PNR action for Case No. BC 558992 consolidated with BC 610856 and BC 614531.

 7          28.     On December 13, 2017 Ironshore obtained a Judgment for property damage

 8   against H&R an insured under the Everest Policy for $1,236,720.98, plus interest at due rate of

 9   10% per anum. Attached hereto as Exhibit “U” is a true and accurate copy of the Order

10   Approving the Stipulation for Entry of Judgment Between Intervenor Ironshore (Intervening on

11   Behalf of PNR and Avoca) and H&R Construction Surfacing, Inc., in Case No BC 558992.

12   Attached hereto as Exhibit “V” is a true and accurate copy of the Judgment filed in Case No BC

13   558992.

14                                  FIRST CAUSE OF ACTION

15                                        Declaratory Relief

16                              Duty to Defend/Indemnify as to PNR

17          29.     Ironshore repeats and reiterates each and every allegation contained in

18   paragraphs “1” through “28” as though fully set forth herein.

19          30.     The liability insurance coverage provided by Everest was in full force and

20   effect on the date upon which the HOA in the underlying action alleges to have sustained

21   damages.

22          31.     The insured under the policy timely demanded that Everest assume its

23   responsibilities and obligations to PNR.

24          32.     Everest failed to comply with its obligation to provide coverage for PNR and

25   has otherwise failed to preform or acknowledge its obligations as an insurer to PNR.

26          33.     Everest failed to properly adjust PNR’s claim by failing to properly interpret

27   the Policy and endorsements, and failing to properly process, handle and investigate the claim.

28

                              COMPLAINT FOR DAMAGES & DECLARATORY RELIEF
                                          CASE NO.: 2:20-cv-01652
                                               Page 7 of 13
     Case 2:20-cv-01652-AB-JEM Document 1 Filed 02/20/20 Page 8 of 13 Page ID #:8



 1          34.     As a direct result of Everest’s breach of their Policy, PNR has been deprived of

 2   the benefits of insurance coverage, for which it paid substantial premiums.

 3          35.     Ironshore has suffered and will continue to suffer damages, harm and prejudice

 4   by virtue of the failure of Everest to fulfill its obligations to provide insurance coverage to

 5   PNR and Avoca pursuant to Everest’s policy, including, but not limited to, the costs of

 6   defending PNR, Avoca and any other insured parties, in the underlying action and in incurring

 7   further expense in settling those actions.

 8          36.     Everest is liable to Ironshore for any and all damages incurred by virtue of its

 9   breach of contract in that it has failed to live up to its obligations under the Everest policy,

10   including any and all amounts expended to defend PNR, Avoca and other insured parties in

11   the underlying litigation.

12          37.     Wherefore, Ironshore respectfully pray that this Court enter judgment in their

13   favor and against Everest, in the amount of $1,000,000 plus prejudgment interest from

14   January 25, 2016, to the present, costs, and for any and all other further relief that this Court

15   deems necessary and appropriate under the circumstances.

16                                    SECOND CAUSE OF ACTION

17                                          Declaratory Relief

18      Duty to Defend/Indemnify as to Avoca, Coleman, Contractors and Subcontractors

19          38.     Ironshore repeats and reiterates each and every allegation contained in

20   paragraphs “1” through “37” as though fully set forth herein.

21          39.     On information and belief, Everest insured PNR, Avoca and Coleman and/or

22   any contractors, subcontractors or other entities involved in the subject project that may share

23   responsibility, in whole or in part, for any of the damage alleged by the HOA or to contribute

24   to or indemnify defendants PNR, Avoca and/or Coleman for any, or all, of their liability to the

25   HOA.

26          40.     Ironshore is entitled to a declaration that Everest is required to afford primary

27   coverage for the defense and indemnity of PNR and other insured parties pertaining to the

28   underlying lawsuit.

                                  COMPLAINT FOR DAMAGES & DECLARATORY RELIEF
                                              CASE NO.: 2:20-cv-01652
                                                   Page 8 of 13
     Case 2:20-cv-01652-AB-JEM Document 1 Filed 02/20/20 Page 9 of 13 Page ID #:9



 1          41.     Ironshore is entitled to a declaration that Everest is responsible to defend and

 2   indemnify any contractors, sub-contractors or other entities, and to provide coverage and

 3   contribute to any claims or settlements based on any claims of contribution or indemnity that

 4   may apply.

 5          42.     Ironshore is entitled to a declaration that Everest Policy affords primary

 6   coverage for the defense and indemnity of PNR, Avoca and other insured parties pertaining to

 7   the underlying lawsuit.

 8          43.     Ironshore is entitled to a declaration that Everest was responsible to defend and

 9   indemnify any contractors, sub-contractors or other entities, and to provide coverage and

10   contribute to any claims or settlements based on any claims of contribution or indemnity that

11   may apply.

12                                  THIRD CAUSE OF ACTION

13                                      Equitable Contribution

14          44.     Ironshore repeats and reiterates each and every allegation contained in

15   paragraphs “1” through “43” as though fully set forth herein.

16          45.     On information and belief, Everest advised Thomas Henry Coleman as

17   Receiver of PNR that it would decline to provide coverage for any construction defects at the

18   Maison Reeves property. This anticipatory repudiation of its insurance obligation caused

19   Coleman to seek out other insurance from Ironshore.

20          46.     Ironshore and Everest provided coverage for PNR and Avoca under their

21   respective policies, and each insurer had a duty to defend and indemnify PNR and Avoca in

22   connection with the HOA Underlying Action.

23          47.     All conditions precedent to coverage under the Everest Policy have been met.

24   Accordingly, Everest was required to contribute equitably with Ironshore for the defense and

25   settlement of the HOA Underlying Action. Equitable principles dictate that Everest should

26   have contributed at least 50% of the total costs of PNR and Avoca’s defense and indemnity.

27          48.     Despite its obligation to defend and indemnify PNR and Avoca, Everest

28   refused to contribute to PNR and Avoca’s defense in the HOA Underlying Action, and

                               COMPLAINT FOR DAMAGES & DECLARATORY RELIEF
                                           CASE NO.: 2:20-cv-01652
                                                Page 9 of 13
     Case 2:20-cv-01652-AB-JEM Document 1 Filed 02/20/20 Page 10 of 13 Page ID #:10



 1    refused to contribute any amount to the settlement of the HOA Underlying Action on behalf

 2    of PNR and Avoca. Ironshore, in order to protect its interest and the interests of the insurers’

 3    mutual insured, provided PNR and Avoca with a defense and funded the $200,000 payment

 4    made to settle the HOA Underlying Action on behalf of PNR and Avoca.

 5            49.    Equitable contribution apportions costs among insurers when several insurers

 6    are obligated to indemnify or defend the same loss or claim, and one insurer has paid more

 7    than its share of the loss or defended the action without any participation by the others. Safeco

 8    Ins. Co. of America v. Superior Court, 140 Cal. App. 4th 874, 875, 44 Cal. Rptr. 3d 841, 842,

 9    2006 Cal. App. LEXIS 922, *1, 2006 Cal. Daily Op. Service 5462, 2006 Daily Journal DAR

10    7962.

11            50.    Everest has paid nothing toward PNR and Avoca’s defense and settlement in

12    the HOA Underlying Action, in contradiction to what equity and justice demands.

13            51.    The Everest policy coverage preceded Ironshore’s policy period thus providing

14    coverage over a longer period of time. Further, Ironshore’s policy was only purchased because

15    of Everest’s anticipatory repudiation of coverage which became an actual repudiation of

16    coverage once the claim was filed.

17            52.    As fully demonstrated above it is undeniable that the allegation in the

18    Underlying Action brought by the HOA are covered by the terms of the policy issued by

19    Everest to PNR and Avoca as named insured, and thus that Everest owed primary coverage

20    for the defense and indemnity of PNR, Avoca and other insured parties pertaining to the

21    Underlying Action.

22            53.    Ironshore fulfilled its coverage obligations in full and achieved a resolution of

23    the Maison Reeves matter that protected the interests of PNR, Avoca and Coleman. Everest,

24    in bad faith, declined to fulfill any of its contractual obligations. Given Everest’s actions, its

25    position as the earlier insurer in time, its anticipatory breach of the insuring agreement, and its

26    bad faith refusal to recognize coverage at any point, equity requires that Everest has an

27    obligation to reimburse Ironshore in full for all amounts paid by Ironshore in defending and

28    settling the Maison Reeves claim.

                                COMPLAINT FOR DAMAGES & DECLARATORY RELIEF
                                            CASE NO.: 2:20-cv-01652
                                                 Page 10 of 13
     Case 2:20-cv-01652-AB-JEM Document 1 Filed 02/20/20 Page 11 of 13 Page ID #:11



 1           54.     Based on the foregoing, Ironshore is entitled to a judgment awarding to

 2    Ironshore all the settlement and defense expenses paid by Ironshore for which Everest is liable

 3    as a matter of equity, plus interest thereon.

 4                                   FOURTH CAUSE OF ACTION

 5                                           Breach of Contract

 6           Assignee of H&R Construction and Surfacing, Inc.’s Rights Against Everest

 7           55.     Ironshore repeats and reiterates each and every allegation contained in

 8    paragraphs “1” through “54” as though fully set forth herein.

 9           56.     By agreement dated December 4, 2018 Ironshore has an agreed judgment and

10    is the assignee of all rights against Everest by H&R Construction Surfacing, Inc. (“H&R”).

11           57.     H&R did duly tender to Everest and Everest declined to defend or indemnify

12    H&R.

13           58.     In every contract of insurance, including the policy issued by Everest, there is

14    an implied covenant of good faith and fair dealing that the insurer will do nothing to unfairly

15    deprive the insured of the beneﬁts of the contract or to place its own interest before the

16    interest of the insured. Everest, was at all times materially bound to said implied covenant of

17    good faith and fair dealing.

18           59.     In the course of denying coverage and failing and/or refusing to pay on H&R’s

19    behalf or indemnify H&R, Everest breached the implied covenant of good faith and fair

20    dealing by, among other things:

21                   a.      Failing to fully and thoroughly investigate H&R’s claim for coverage;

22                   b.      Delaying resolution of H&R’s claim by asserting coverage defenses

23           that were legally and/or factually invalid;

24                   c.      Placing. unduly restrictive interpretations of its policy terms for the

25           purpose of denying coverage due under the policy,

26                   d.      Refusing to pay for or contribute to reasonable settlements that were

27           less than the ultimate judgment against H&R.

28                   e.      Refusing to pay for or contribute to the judgment entered against H&R;

                                 COMPLAINT FOR DAMAGES & DECLARATORY RELIEF
                                             CASE NO.: 2:20-cv-01652
                                                  Page 11 of 13
     Case 2:20-cv-01652-AB-JEM Document 1 Filed 02/20/20 Page 12 of 13 Page ID #:12



 1                   f.      Failing to give H&R's interests equal consideration with its own;

 2                   g.      Failing to modify its coverage position as additional information was

 3           provided by H&R.

 4           60.     On information and belief, Everest engaged in the above course of conduct for

 5    the purpose of placing its own interests above those of H&R, it insured, and of withholding

 6    from H&R the rights and benefits to which H&R is entitled under the Everest Policy.

 7           61.     As a proximate result of Everest’s breaches, H&R has been damaged in that it

 8    has not been afforded the benefit of the policy of insurance for which H&R paid valuable

 9    premiums.

10           62.     Everest, in bad faith declined to defend or indemnify H&R. Everest’s conduct

11    as alleged was despicable, oppressive and fraudulent, and was performed with a conscious

12    disregard of H&R’s rights, thereby justifying exemplary and punitive damages against Everest

13    in an amount sufficient to punish it for the severity of its conduct, to make an example of it

14    and deter such conduct in the future.

15           63.     Ironshore has obtained a Judgment for property damage against H&R an

16    insured under the Everest Policy for $1,236,720.98. Such Judgment has been duly entered.

17    H&R was insured by Everest pursuant to the wrap insurance policy. Ironshore is entitled to

18    collect on that judgment as well as all remedies related to or flowing from Everest’s bad faith

19    in denying coverage including all costs, interest and attorney fees including the fees related to

20    the enforcement of coverage under the Everest policy.

21                                    FIFTH CAUSE OF ACTION

22                            California Insurance Code §11580 ACTION

23           64.     Ironshore repeats and reiterates each and every allegation contained in

24    paragraphs “1” through “63” as though fully set forth herein.

25           65.     Ironshore has obtained a final Judgment for property damage against H&R an

26    insured under the Everest Policy for $1,236,720.98. Such Judgment has been duly entered and

27    remains unsatisfied.

28

                                COMPLAINT FOR DAMAGES & DECLARATORY RELIEF
                                            CASE NO.: 2:20-cv-01652
                                                 Page 12 of 13
     Case 2:20-cv-01652-AB-JEM Document 1 Filed 02/20/20 Page 13 of 13 Page ID #:13



 l             66.   H&R was insured by Everest pursuant to the wrap insurance policy. Such

 2    policy covered H&R for the damages asserted in the Maison Reeves action. Everest denied

 3    any obligation to defend or indemnify I~&R.

 4             67.   Ironshore is entitled to relief against Everest pursuant to California Insurance

 5    Code §11580 for the amount of the judgment plus attorney's fees, costs and interest.

 6                                          PRAYER FOR RELIEF

                     WHEREFORE, Plaintiffs pray for judgment against defendant as follows for all i,

 8    causes of action:                                                                                      '~,

 9             A.    A declaration that the Underlying Action brought by the ~IOA described in this
                                                                                                             ~
10    complaint are covered by the terms of the policy issued by Everest to PNR, Avoca and Coleman

ll    as named Insureds and that all contractors and subcontractors are also insureds;                       ',

12             B.    A judgment for equitable relief in an amount in excess of $1,400,000 plus

13
      interest, costs and attorneys fees;

               C.    A judgment as assignee and judgment creditor of H&R Construction and
14

      Surfacing, Inc. in the amount of $1,23 6,720.98 plus interest, costs and attorneys fees.
15
               D.    Any and all other further relief this ~-Ionorable Court may deem just and proper,
16
      including but not limited to, fees and costs incurred by Ironshore herein, and interest at the legal
17
      rate .
18
                                                            Respectfully submitted,
l9
                                                            VOGRIN & FRIMET, LLI'
20

                                                                                _ _.   - --
2l                                                                                       _~
                                                                    ..   Y _—
      Date: February 20, 2020
22
                                                            Geor         grin, Esq.
23                                                          Attorneys for Plaintiff,
                                                            IRONSI~ORE SPECIALTY
24                                                          INSURANCE COMPANY
                                                            INDIVIDUALLY AND AS ASSIGNEE
25                                                          OF K&R CONSTRUCTION
                                                            SURFACING, INC.,
26

2~

28


                                 C01~TPLAINT FOR D?~1~`L~GES &DECLARATORY RELIEF
                                               CASE NO.: 2:20-cv-01652
                                                     Paae 13 of 13
